          Case 6:19-cv-00528-ADA Document 29 Filed 11/19/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


  APRESE SYSTEMS TEXAS, LLC,

                 Plaintiff                                   Case No. 6:19-cv-00528-ADA


                 v.                                          JURY TRIAL DEMANDED


  ROKU, INC.,

                 Defendant


                      JOINT MOTION TO DISMISS WITH PREJUDICE

        Plaintiff, Aprese Systems Texas, LLC, and Defendant, Roku, Inc. have resolved their

disputes in this action. Pursuant to this resolution, the parties hereby move the Court to dismiss

with prejudice all claims asserted by Plaintiff against Defendant in this action. The parties agree

that all attorneys’ fees, costs of court and expenses shall be borne by the incurring party.

        Therefore, Aprese Systems Texas, LLC and Roku, Inc. respectfully request that the Court

enter an order dismissing with prejudice all claims in this action, and ruling that all attorneys’ fees,

costs of court and expenses shall be borne by the incurring party.
       Case 6:19-cv-00528-ADA Document 29 Filed 11/19/20 Page 2 of 2




Dated: November 19, 2020                 Respectfully submitted,




                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com

                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF




                                          By: /s/ Matthew C. Bernstein
                                          Matthew C. Bernstein
                                          MBernstein@perkinscoie.com
                                          California State Bar No. 199240
                                          PERKINS COIE LLP
                                          11452 El Camino Real, Suite 300
                                          San Diego, CA 92130
                                          Tel. (858) 720-5721
                                          Fax (858) 720-5799

                                          Skyler M. Howton
                                          SHowton@perkinscoie.com
                                          Texas State Bar No. 24077907
                                          PERKINS COIE LLP
                                          500 N. Akard Street, Suite 3300
                                          Dallas, TX 75201
                                          Tel. (214) 259-4951
                                          Fax (214) 965-7752


                                          ATTORNEYS FOR DEFENDANT




JOINT MOTION TO DISMISS WITH PREJUDICE                                      PAGE |2
